DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abhishek Rastogi, Reg. No. 65,777. 

IN THE CLAIMS
Please amend claim 34 as follows:

	34. (Currently Amended) The device of claim 26 wherein the processor is further configured to store, within a track group type box of the track box, sub-picture row index information and sub- picture column index information of sub-pictures in the track,

Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 17, 26, 37 and 38 present limitation as a whole that are allowable over the prior art, recites the "setting in a track box within a media file in accordance with a file format, a track group type of a sub-picture track among the plurality of sub-picture tracks to a value that indicates that the sub-picture track belongs to a group of sub-picture tracks that carries the omnidirectional scene, the group of sub-picture tracks being the plurality of sub-picture tracks” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Ouedraogo et al. US 2015/0110118 disclose a method of encapsulating data units of at least one encoded video frame into a data stream, said data units representing frame portions of the video frame, wherein said data stream is associated with an ordering information indicating the compliance of the order of the data units with a nominal data unit decoding order. Embodiments of the invention provide flexible transmission with robust and flexible decoders..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-7, 9-23, 25-32, 34-37 and 38 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481       
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481